DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-5 and 12-24 have been cancelled.  Claims 1 and 6-11 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Amendments
	Note that in Claim 1, at the end of part 1) the recitation of “choline dehydrogenase, alkaline phosphatase or acid phosphatase” should all be underline since this text has been added by amendment.  For purposes of examination this text has been regarded as included in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016 – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441), Amini et al. (Talanta, 66: 445-452, 2005 – see the Third Party Submission filed 23 April 2021) and Andresen et al. (Journal of General Microbiology, 134: 1737-1746, 1988 – see the Third Party Submission filed 23 April 2021).
	Liu et al. describe recombinant E. coli which produce citicoline (CDP-choline) (abstract).  Citicoline is produced via a CAE process or an OGCE process (page 1412 under “Biocatalytic reaction”; Figure 1).  In the CAE process, E. coli is transformed with genes encoding choline phosphate cytidylyltransferase PCT1 from Saccharomyces cerevisiae and choline kinase CKI1 from Saccharomyces cerevisiae.  The OGCE process includes three recombinant E. coli, one of which is transformed with the gene encoding choline phosphate cytidylyltransferase PCT1 from Saccharomyces cerevisiae, and another E. coli is transformed with the choline kinase CKI1 from Saccharomyces cerevisiae.  In both the CAE and OGCE process, choline chloride is included as a substrate in the culture medium (page 1411  under “Plasmid construction”; and page 1412 under “Biocatalytic reaction”).  Citicoline is produced via either the CAE or OGCE process (page 1413 under “Production of CDP-choline by the OGCE process”, and under “Production of CDP-choline by the CAE process”).
	Liu et al. does not describe not producing an alkaline phosphate involved in the reuse of phosphocholine in the recombinant host cell or increasing the activity of a choline transporter in a host cell for producing citicoline.
	Fukui et al. describe methods for producing an objective substance (abstract).  In one aspect, production of the objective substance is increased by reducing the activity of an enzyme involved in the production of a substance other than the objective substance, such as an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of the objective substance (paragraph [0140]).  Reduction of the enzyme activity can be accomplished, for example, by disrupting a gene that encodes the enzyme (paragraph [0140]).  In another aspect, production of the objective substance is increased by increasing the activity of an uptake system of a substance other than the objective substance, such as a substance that functions as a precursor of the objective substance (paragraph [0138]).  The activity of the uptake system can be accomplished by overexpressing a gene encoding a protein having the ability to incorporate a precursor of the objective substance into the cell (paragraphs [0138], [0173], [0174]).
	Amini et al. describe the degradation of phosphocholine to choline and phosphate by the action of alkaline phosphatase EC 3.1.3.1 (Figure 1).  Amini et al. also describe that E. coli contains an alkaline phosphatase EC 3.1.3.1 (page 446, under “2.1. Material”).
	Andresen et al. describe that the betT gene from E. coli has high affinity choline transport activity (abstract).
	It would have been obvious to one of ordinary skill in the art to have disrupted the alkaline phosphatase in the E. coli host cell of Liu et al. because Fukui et al. teach that it is beneficial to reduce the activity of an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of an objective substance.  Here, citicoline is the desired objective substance and alkaline phosphatase is the enzyme catalyzing a reaction branching away from the biosynthetic pathway for producing citicoline.  Amini et al. describe the presence of alkaline phosphatase in E. coli and that alkaline phosphatase degrades phosphocholine to choline and phosphate.  In addition, it would have been obvious to one of ordinary skill in the art to have incorporated additional copies of the betT gene into the E. coli host cell of Liu et al. because Fukui et al. teach that it is beneficial to increase the activity of an uptake system of a substance other than the objective substance, such as a substance that functions as a precursor of the objective substance.  Here, citicoline is the desired objective substance and the uptake system of the precursor of the objective substance is the betT high-affinity choline transporter.  Andresen et al. describe that the betT gene from E. coli has high affinity choline transport activity.

	Claims 1, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016 – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441), Amini et al. (Talanta, 66: 445-452, 2005 – see the Third Party Submission filed 23 April 2021), Andresen et al. (Journal of General Microbiology, 134: 1737-1746, 1988 – see the Third Party Submission filed 23 April 2021) and Reaves et al. (Nature, 500: 237-242, 2013 – see the Third Party Submission filed 23 April 2021).
	Liu et al., Fukui et al., Amini et al. and Andresen et al. have been discussed above.  Those references do not describe not producing a UmpH or UmpG phosphorylase in the recombinant host cell.
	Reaves et al. describe the degradation of UMP to uridine by UmpH and UmpG (page 239, left column, first full paragraph; and Figure 2).
	It would have been obvious to one of ordinary skill in the art to have disrupted the UmpH and UmpG genes in the E. coli host cell of Liu/Fukui/Amini/Andresen because Fukui et al. teach that it is beneficial to reduce the activity of an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of an objective substance.  Here, citicoline is the desired objective substance and UmpH and UmpG phosphorylases are enzymes catalyzing a reaction branching away from the biosynthetic pathway for producing citicoline.  Reaves et al. describe the degradation of UMP to uridine by UmpH and UmpG.  Liu et al. describe UMP as a substrate in the biosynthetic pathway for production of citicoline (Figure 1).

	Claims 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016) – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441), Amini et al. (Talanta, 66: 445-452, 2005 – see the Third Party Submission filed 23 April 2021), Andresen et al. (Journal of General Microbiology, 134: 1737-1746, 1988 – see the Third Party Submission filed 23 April 2021), Reaves et al. (Nature, 500: 237-242, 2013 – see the Third Party Submission filed 23 April 2021) and Kim et al. (Microbial Cell Factories, 14:98, 2015 – see the IDS filed 21 January 2020).
	Liu et al., Fukui et al., Amini et al., Andresen et al. and Reaves et al. have been discussed above.  Those references do not describe knocking out the purR, pepA and/or argR genes for transcription inhibition repressor proteins of carbamoyl phosphate synthetase in the recombinant host cell.
	Kim et al. describe recombinant host cells for producing deoxycytidine (abstract).  Deoxycytidine production is increased if the purR, pepA and argR genes are knocked out to prevent feedback inhibition of carbamoyl phosphate synthetase (abstract; Figure 1).  Figure 1 shows that carbamoyl phosphate synthetase also catalyzes the reaction which leads to the production of CTP via UMP.
	It would have been obvious to one of ordinary skill in the art to have disrupted the purR, pepA and argR genes in the E. coli host cell of Liu/Fukui/Amini/Andresen/Reaves because Kim et al. teach that disruption of these genes leads to loss of feedback inhibition of carbamoyl phosphate synthetase.  Since this enzyme leads to production of UMP, and hence CTP, increased production of citicoline in the host cell of Liu/Fukui/Amini/Andresen/Reaves would be expected since these metabolites also lead to the production of citicoline.

Response to Arguments
	On page 8 of the response, Applicant has argued that the 103 rejections are inappropriate because “in order to arrive at the claimed recombinant microorganism, one of ordinary skill in the art has to remove some genetic modifications from the microorganisms disclosed in the Liu reference. In particular, for the ACE process in the Liu reference, one of skilled artisan has to remove the modified CMK, NDK and ACK. For the OGCE process in the Liu reference, one of skilled artisan has to remove the modified CTPS (aka PyrG).”  
However, Claim 1 recites a “recombinant microorganism for producing citicoline, wherein the recombinant microorganism has the following features”, the features including elements from parts 1), 2), 3) and 4).  The recitation of “has the following features” is regarded as requiring each of elements in parts 1), 2), 3) and 4) but not precluding the presence of any other elements, i.e., “has the following features” is treated as “comprising” language.  Consequently, the argument is not convincing.
On page 8 of the response, Applicant has further argued that the 103 rejections are inappropriate because one “would not be motivated or prompted to modify the Liu reference teachings in a manner in order to arrive at the claimed invention. The Liu reference focuses on expressing a number of enzymes on the two pathways (ACE and OGCE) for synthesis of citicoline with an intent to improve the productivity of citicoline. Through manipulating various enzymes expression levels and optimizing enzyme activities, the researcher determined that ATP supply level is the rate limiting factor for the citicoline productivity in the OGCE process and CTP, CDP-choline and acetate are the inhibitor factors for the citicoline productivity in the ACE process. The Liu reference then suggests improving ATP supply as one solution for high citicoline productivity. The Liu reference also suggests exploiting salt-tolerant enzymes, enzyme mobilization, or online product separation for improving the citicoline productivity.”  The argument is not convincing because, as discussed in the rejections above, Fukui et al., Amini et al., Andresen et al., Reaves et al. and Kim et al. provide the motivation to include modifications to the teachings of Liu et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652